            Case 4:18-cv-04421 Document 1-1 Filed on 11/20/18 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 73.6.215.225

ISP: Comcast Cable
Physical Location: Richmond, TX



Hit Date UTC           File Hash                                         Title
10/05/2018 13:15:00    4957D3645591695B3B27854C78D5532B341F7002          Fashion Model Bikini Lesbians

09/16/2018 22:20:26    5F8C8DA76F06705828EAA5C50F26AD0272DF9C4E          Lesbian Pillow Fight Fantasy

08/15/2018 11:20:14    7BB66AC1156F31DDED833FC615A7FA979F38A7C1          Dripping Wet Sauna Sex

07/30/2018 21:01:37    88B5AD264175FF6D7EF35689A94CF740C83C0D9B          Hot Fitness Sex

07/24/2018 17:20:34    1E3E46BF46AA233552FC6D9F354CC6967C9096A3          Lust At First Sight

05/29/2018 17:44:26    3F17A17561D24462CA9C0E32616F0D825CB74139          A Long Time Cumming


Total Statutory Claims Against Defendant: 6




                                                  EXHIBIT A
STX224
